Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 1 of 11   PageID 3216




                  Exhibit D
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 2 of 11        PageID 3217




  Information about COVID-19 Court Case in the Shelby County Jail




  What is this paper?
  This paper talks about a court case about COVID-19 in the Shelby County Jail. This
  paper talks about an agreement to make changes in the Jail to end the court case.
  This paper gives general information about the court case and what is happening.
  There is a longer paper that has all of the details about this case. You can ask for
  the longer paper from your pod counselor.
  Introduction
  This paper talks about a court case about COVID-19 in the Shelby County Jail.
                                  In April 2020, lawyers from the ACLU, Just City,
                                  and other organizations started a court case about
                                  COVID-19 in the Shelby County Jail. Another word
                                  for this court case is a “lawsuit.”


                                  The lawsuit said that the jail was not safe for
  people who have medical problems or
  disabilities because of COVID-19.
  People with things like diabetes, asthma,
  cancer, and HIV are more likely to get very
  sick if they get COVID-19. People with
  other medical problems are also at high
  risk.
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 3 of 11        PageID 3218




  These are just a few examples. People who are older are also more likely to get
  very sick if they get COVID-19.
  The court case was a special kind of case called a “class action.” This means that it
  was a case trying to make changes for many people. The court case was trying to
  make things safer for people who have medical problems or disabilities in the jail.
                                               Even if you never talked to any
                                               lawyers about the case, you might be
                                               part of it if you have a medical
                                               problem or disability. That is because
                                               a “class action” makes changes for big
                                               groups of people.
                                               You are part of this case if you are in
                                               jail and you are at high risk for COVID-
                                               19. People who are part of this case
  are called “Class Members”. The “class” means the group of people in the jail
  who are part of this case. You are part of the “class” even if you have never
  talked to any of the lawyers at the ACLU or Just City.
  How Do I Know If I Am Part of the Case? Am I a Class Member?
  These people are part of the case:
     • Everyone who is 65 years old or older
     • Everyone who is “medically vulnerable” This means people who have
       medical problems that make it more dangerous if they get COVID-19.
       People with these things are “high risk” if they get COVID-19. If you have
       one of these conditions, you are part of the case:
          o Heart disease
          o Diabetes
          o High blood pressure
          o Poorly Controlled HIV
          o Cancer (if you have cancer now or if you had it in the past)
          o Moderate to Severe Asthma
          o Lung disease, like COPD
          o Kidney disease undergoing dialysis
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 4 of 11        PageID 3219




          o Autoimmune disorders, like lupus
          o History of organ transplant
     • Everyone who is “obese” –have a body mass index of more than 40.


  Agreement About This Case
  Court cases take a very long time. Since this case started, the lawyers for the
  ACLU and the lawyers for the jail have been talking to each other. They have
  been trying to come to an agreement that would be ok with everyone.




                                     Now, the lawyers have an agreement. The jail
                                     has agreed to follow certain procedures to
                                     protect people from COVID-19.
                                     The full list of these procedures is available
                                     from your pod counselor.




                 The jail will make changes to clean the air better to protect people
                 from COVID-19.




                    A person from the outside, called an “inspector,” will come to
                    the jail and look at what is happening and see if it is safe.
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 5 of 11       PageID 3220




                            People who experience symptoms will get tested for
                            COVID-19.




  But, if you are a member of the Class, you can say if you think the agreement on
  this paper is ok or not. If you are part of the case, you can say what you think
  about this agreement.
  You can ask questions. You can also say if you disagree, or if you think the case
  should not end or if you think the agreement is not good.
  This paper talks about how to do these things.
  If you think this agreement is ok, you do not have to do anything! But if you have
  questions, or if you disagree, you can tell the lawyers about them. Or you can tell
  the court and the judge about what you think too.


                                                      You can also call this toll-free
                                                      number if you have questions
                                                      or concerns. You can call 800-
                                                      351-4313 from 9 a.m. to 12
                                                      p.m. if you do not understand
                                                      what this paper says.
  What is Happening Now
  The lawyers in this case have an agreement about how to end the case. This
  agreement is called a “consent decree.” This is a legal word. It means an
  agreement that everyone must follow. It is a long process to do a consent decree.
  Here is how it works.
     • First, the lawyers agree on how they think the case could end. The jail
       agreed to follow certain procedures to protect people from COVID. The
       ACLU and Just City lawyers think these procedures are good. The lawyers
       write down what they agree on. The paper with this agreement is the
       “consent decree.”
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 6 of 11       PageID 3221




        This already happened.
     • Then, the people in the jail can say what they think about the “consent
       decree.” They can read the plan. They can ask the lawyers questions. They
       can tell the judge if they do not like the agreement.
        This is what this paper is about. This is happening now.
     • Then, the judge thinks about the consent decree and makes a decision. The
       judge reads the consent decree. The judge reads and thinks about what
       people in the jail think. The judge reads and thinks about what the lawyers
       say. Then the judge can “approve” the consent decree. That means that it
       is official. Or, the judge can tell the lawyers they have to make changes to
       it.
        The judge will make her decision on _______________.
     • After the judge “approves” the consent decree, the jail must do what the
       consent decree says. They must follow the rules in it.


  What the Agreement Says
  This part talks about what the jail is going to do to protect people from COVID-19.
  This part says what is in the “consent decree.” These are the most important
  things that the jail has agreed to do. There is a long legal paper called the
  “Consent Decree” that says exactly what the jail has to do. You can look at the
  whole consent decree.
  These are the big things in the consent decree:
  Inspecting (Coming to the Jail)
                        Someone from the outside who is not part of this lawsuit
                        will visit the jail. This person is called an “Independent
                        Inspector.” That person does not work for the jail or the
                        sheriff’s office. That person does not work for the ACLU.
                        The person is “independent”. The Inspector will be
                        someone who knows about how jails work, and about how
  to keep people safe in jails.
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 7 of 11        PageID 3222




  The inspector will come at least once every 90 days. That is once every 3 months.
  The inspector will not tell the jail before they visit – the visits will be
  “unannounced.” The inspector can look all around at the jail. The inspector can
  look at papers that say how many people are in the jail. The inspector can learn
  how many people have been tested for COVID.
  The inspector will write reports after each visit. The reports will say what is
  happening in the jail about COVID. The reports will say what the jail should do
  differently to protect people from COVID. The jail must think about those reports.
  The jail must do what the inspector says, or else say why they cannot do that.
  Ventilation (Air Movement)
                          The jail is changing its “ventilation system.” “Ventilation
                          system” means how air moves through a building. The jail
                          is making changes to make sure the air is safe. The jail is
                          making changes to make sure that COVID does not go from
                          one cell to another through the ventilation system, like
                          through heating or air conditioning pipes or ducts.
                           The jail will show what these changes are. If the ACLU
  lawyers think these changes are not good enough, and the air is still not safe, then
  an expert will visit the jail. The expert will look at the ventilation system and say
  what the jail should do differently.
  COVID Testing
                             Any person who has “COVID symptoms” can get a
                             COVID test. “COVID symptoms” means the kinds of
                             things that people who have COVID sometimes feel.


  “COVID Symptoms” includes:
     •   Fever
     •   Cough
     •   Chills (feeling very cold and shivery)
     •   Sore throat
     •   Losing sense of taste or smell
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 8 of 11         PageID 3223




     •   Hard to breathe
     •   Headache
     •   Body or muscle aches
     •   Runny nose
     •   Nausea (feeling sick to your stomach) or vomiting (throwing up)
     •   Diarrhea
  Anyone in the jail who has any of these things can get a COVID test.
  The jail will tell people if they have COVID as soon as practicable after they get a
  test.
  Any person who has been near someone who has COVID can get a test too if
  recommended by applicable guidelines. If you have been near someone who has
  COVID, you may be offered a test even if you don’t feel sick.
  People who have COVID
                                     If a person has COVID, the jail will do things to
                                     protect the person with COVID and to protect
                                     the other people in the jail.
                                     Any person who tests positive for COVID will be
                                     “isolated.” This means the person will be
                                     separated from other people. This helps to stop
                                     COVID from spreading.
  People who are “isolated” can still have their personal things. They can still have
  rec time. They can still get medical care.
  The jail will do “contact tracing.” “Contact tracing” means finding out who a
  person with COVID has been near. Anyone who has been close to a person with
  COVID can get tested if recommended by applicable guidelines. Anyone who has
  been close to a person with COVID will be “quarantined” if recommended by
  applicable guidelines. This means they are separated from other people to stop
  COVID from spreading.
  People who are “quarantined” can still have their personal things. They can still
  have rec time. They can still get medical care.
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 9 of 11          PageID 3224




  Cleaning
                         The jail will provide everyone access to cleaning supplies.
                         Every person will have things to clean their cells and bunks.




                           Masks
                          Every person will have masks. There are 2 kinds of masks.
                          Some masks are made of cloth, and they can be washed.
  Some masks are called “surgical masks,” like doctors wear. Those are made of a
  special kind of paper, and they cannot be washed.


  The jail will give members of the Class either:
                     •        3 “surgical” (paper) masks or




                                                    •   2 cloth masks




  For people who have                         “surgical” (paper) masks, the jail
  will give each person 3 new masks once a week. So every 7 days, each person
  gets 3 new masks.
  For people who have cloth masks, the jail will wash the masks 2 times a week.
  The jail will give out new cloth masks when needed.
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 10 of 11         PageID
                                    3225



Social Distancing
                                 “Social distancing” means staying away from
                                 other people. “Social distancing” stops COVID
                                 from spreading.
                               The “independent inspector” who looks at the jail
                               will think about “social distancing” The inspector
                               will look at what the jail is doing so that people
                               can stay away from each other. The inspector
will look at how many people are in the jail and if there is enough room for people
to be “social distanced.”
The inspector will write in reports about this. The inspector will say if there are
things the jail should do differently. These are “recommendations” that the
inspector thinks the jail should do.
The jail must answer the inspector’s “recommendations.” The jail must either do
what the inspector says, or explain why it can’t do that.
Why Is This Happening?
Lawsuits and court cases take a long time. The lawyers think that this agreement
is better than going to trial. It will make changes happen faster than waiting for a
trial. COVID is happening right now, and is very dangerous. The lawyers for the
ACLU and Just City think that this agreement is the best way to keep people in the
jail safe. All of the lawyers think this agreement is fair.


What You Can Do
Case 2:20-cv-02359-SHL-atc Document 161-4 Filed 01/22/21 Page 11 of 11      PageID
                                    3226




                      If you have questions about this agreement or this paper,
                      you can call the ACLU and Just City. The toll-free number is
                      800-351-4313. You can call any time from 9 a.m. to 12
                      p.m. You can call collect. The call will not be recorded.


                                         If you are a member of the Class and if
                                         you want to tell the judge that you do
                                         not agree with what is in this paper, you
                                         can write to her. The address to write
                                         to the judge is:




            Clerk of the Court
            RE: Busby et al v. Bonner et al., 2:20-cv-02359-SHL-atc
            U.S. District Court for the Western District of Tennessee
            167 North Main Street #242
            Memphis, TN 38103


If you want to call or write, you must do that before _____________ ___, 2021
